Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 21, 2021

The Court of Appeals hereby passes the following order:

A22A0708. MELISSA LEE BRADSHAW v. CHRISTOPHER DANIEL
    BRADSHAW.

      On September 14, 2021, the trial court entered an order in the underlying
modification of child custody case awarding Christopher Daniel Bradshaw attorney
fees under OCGA § 9-15-14 (a) and (b) and denying Melissa Lee Bradshaw’s request
for attorney fees and motion for a parent coordinator. Melissa then filed both an
application for discretionary appeal and a notice of appeal from the order. We denied
Melissa’s discretionary application on the merits. See Case No. A22D0102 (Nov. 12,
2021). This is the direct appeal, which she filed on October 22, 2021.
      This Court’s denial of Melissa’s discretionary application constitutes a decision
on the merits. See Elrod v. Sunflower Meadows Dev., LLC, 322 Ga. App. 666, 670
(4) (745 SE2d 846) (2013) (“[W]hen this Court examines a request for a discretionary
appeal, it acts in an error-correcting mode such that a denial of the application is on
the merits, and the order denying the application is res judicata with respect to the
substance of the requested review.”) (punctuation omitted). Thus, Melissa’s direct
appeal from the same order is barred. See Northwest Social & Civic Club v. Franklin,
276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App. 258, 261 (1)
(649 SE2d 313) (2007).
      Moreover, a notice of appeal must be filed within 30 days of entry of the trial
court judgment or order sought to be appealed. OCGA § 5-6-38 (a). The proper and
timely filing of a notice of appeal is an absolute requirement to confer jurisdiction on
this Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because
Melissa’s notice of appeal was filed 38 days after the order she seeks to appeal, we
lack jurisdiction.
      For these reasons, this direct appeal is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/21/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.